[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                     FILED
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                              No. 05-11940                    September 6, 2005
                        ________________________            THOMAS K. KAHN
                                                                   CLERK
                   District Court No. 04-21733-CV-UUB



YVETTE HOLMES CANNON,


                                               Plaintiff-Appellant,

                                   versus

CARNIVAL CRUISE LINES,
a/k/a Carnival Corporation,

                                               Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________
                             (September 6, 2005)



Before BLACK, PRYOR and HILL, Circuit Judges.
PER CURIAM:



      On May 10, 2005, a two-judge panel of this court dismissed the plaintiff-

appellant’s appeal in part. It found that the appeal was untimely filed as to the

district court’s order of October 14, 2004, dismissing the complaint without

prejudice, for failure to timely respond to the order to show cause, and its order of

October 20, 2004, denying plaintiff-appellant’s motion for reconsideration. We are

without jurisdiction to consider either of these two orders. Fed.R.App.P.

4(a)(1)(A), (a)(4); see Wright v. Preferred Research, Inc., 891 F.2d 886, 889 (11th

Cir. 1990).1

      The panel did allow, however, this appeal to proceed in part. It found that

the notice of appeal was timely filed as to a third order of the district court, that

filed March 11, 2005, denying plaintiff-appellant’s construed Fed.R.Civ.P. 60(b)

motion for relief from judgment. See Rice v. Ford Motor Co., 88 F.3d 914, 918-19

(11th Cir. 1996)(the denial of a Fed.R.Civ.P. 60(b) motion is separately appealable).




       1
          A second motion for reconsideration was filed on October 28, 2004, and denied by the
district court on December 30, 2004.

                                              2
      Our jurisdiction is limited to whether or not the district court abused its

discretion in this third order, denying the plaintiff-appellant’s motion for relief

from judgment for the third time. It does not extend to a consideration of the

validity of the underlying judgment. See Cavaliere v. Allstate Ins. Co., 996 F.2d
1111, 1115 (11th Cir. 1993).

      Under the federal rules of civil procedure, a court may relieve a party from

an order for mistake, inadvertence, surprise, excusable neglect or any other reason

justifying relief from the operation of the judgment. Fed.R.Civ.P. 60(b)(1),

60(b)(6). Here the plaintiff-appellant argues that manifest injustice will result if

she does not have her day in court due to excusable neglect, i.e., a clerical error in

her attorney’s office resulting in her failure to file a timely scheduling report as

ordered by the district court.2

      Counsel now complains in the third motion that plaintiff-appellant’s alleged

personal injury claims are now time-barred under the terms of her cruise passenger

ticket. The district court correctly noted that this is not grounds for reconsideration

       2
         Counsel failed to comply with two pretrial deadlines and failed to move to enlarge these
deadlines prior to their expiration. Counsel also failed to show cause for his failure to comply
with the orders of the district court. (The ‘excusable neglect of clerical error’ offered in the third
motion for reconsideration is the same ‘excusable neglect of clerical error’ offered in the first and
second motions for reconsideration and ruled upon in two earlier orders of the district court that
are not before us.)


                                                 3
as the terms of the ticket were known to counsel at the time the earlier two motions

were filed. It also noted that counsel should have exercised special caution so as

not to jeopardize his client’s claim as the complaint was filed just as the limitations

period set by the ticket was expiring.

        The district court correctly found that the plaintiff-appellant had failed to

enumerate any new grounds for reconsideration required by the federal rules. It did

not abuse its discretion in making this determination. See Cavaliere, 996 F.2d at

1115.

        The judgment of the district court is

        AFFIRMED.




                                            4